DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound in which variables A1-A3 each represent a C5-30-carbocyclic group in the reply filed on 26 July 2022 is acknowledged.  A search has been done to the extent in the art prior art below, in which examined variables A2 and A3 form a carbazole ring in combination with the 5-membered N-containing ring. 
Information Disclosure Statement
The information disclosure statement filed 27 January 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims X-Y are drawn to a condensed heterocyclic compound of formula 1 and an organic light-emitting device comprising the same.

    PNG
    media_image1.png
    428
    394
    media_image1.png
    Greyscale

(1) Level of skill and knowledge in the art: 
ZINK (US 20190062312, published 28 February 2019) describes compounds which a carbazole ting is substituted with a 1,3,5-tricyanopheny ring and a substituted phenyl group (page 50, second compound; page 59, first and third compounds; page 96, compound of second column, second row; page 139, second compound; page 140, first compound; page 150, first compound; page 161, first and third compounds; page 172, compounds of bottom row; page 181, column 1, second row; page 199, second column, third row).  In the representative compound shown below, examined variables R21-R23 are H, CN, and H respectively.

    PNG
    media_image2.png
    222
    382
    media_image2.png
    Greyscale

(2) Partial structure:
A compound of formula 1 requires the presence of a 5-membered N-containing ring condensed with two other rings, carbocyclic or heterocyclic and a minimally a dicyano-substituted phenyl ring.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Compounds of the examined application are used in OLED’s (page 87, paragraph [00178] to page 89, paragraph [00181]).  
(5) Method of making the claimed invention:
Paragraphs [00151]-[00178] describe methods of making compounds and OLED’s comprising the same.  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-14 and 16-20 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any compound with a tricyclic core in which one the rings is a 5-memebred ring with one N-ring atom and a dicyanophenyl group.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of compounds 1-280 and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites compounds 261-263, 269, 270, and 280.  There is insufficient antecedent basis for these compounds because claim 1 does not recite that a ring can form between multiple occurrences of variable R3.  

    PNG
    media_image3.png
    132
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    97
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    96
    248
    media_image5.png
    Greyscale




Improper Markush Group
Claims 1-14 and 16-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of formula I is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The first prong is not met because the compounds do not share a common structural similarity dues to the multiple possibilities for variables A1-A3.    Each variable represents a C5-30-carbocyclic ring or a C1-30-heterocyclic ring.  Additionally, variable A13 is 0 to 4, which essentially states formula 2-2 does not need to be present.  The presence of a 5-membered N-containing heterocyclic ring is not enough of a structural to represent a proper Markush group.  The second prong is met because the compounds can be used in an OLED.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZINK (US 20190062312, published 28 February 2019) describes compounds which a carbazole ting is substituted with a 2,4,6-tricyanopheny ring and a substituted phenyl group (page 50, second compound; page 59, first and third compounds; page 96, compound of second column, second row; page 139, second compound; page 140, first compound; page 150, first compound; page 161, first and third compounds; page 172, compounds of bottom row; page 181, column 1, second row; page 199, second column, third row).    In the compound shown below, examined variables R21-R23 are H, CN, and H respectively.  Variable A13 is zero.  These compounds are used in OLED’s (abstract; page 28, paragraph [0451] to page 29, paragraph [0477]).  

    PNG
    media_image2.png
    222
    382
    media_image2.png
    Greyscale

Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZINK (WO 2019038448, published 28 February 2019).  Zink describes compounds that are used in OLED’s (abstract; page 40, third paragraph to page 44, fourth paragraph).  In the compounds, the following definitions apply: examined variables R21-R23 are H, CN, and H respectively; R13 is H or 2,4,6-tricyanophenyl; and A1 is a substituted phenyl group (page 88, column 2, rows 2 and 3; page 93, column 1, row 1; page 114, last row).  Variable A13 is zero or one.   

    PNG
    media_image6.png
    196
    351
    media_image6.png
    Greyscale

Claim(s) 1-11and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SZAFRANOWSKA (EP 3421461, published 1 February 2019). Szafranowska describes compounds that can be used in an OLED (abstract; page 39, paragraph [0153] to page 41, paragraph [0175]).  In these compounds, examined variables R21-R23 are H, CN, and H respectively; R13 is H or 2,4,6-tricyanophenyl; and A1 is a substituted pyridine group (page 57, column 2, row 3; page 62, column 2, rows 2-3; page 71, row 1; page 74, column 2, rows 2-3; page 79, row 4).  Variable A13 is zero or one.   

    PNG
    media_image7.png
    173
    291
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    241
    295
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over SZAFRANOWSKA (EP 3421461, published 1 February 2019.
Determining the scope and contents of the prior art
Szafranowska describes compounds that can be used in an OLED (abstract; page 39, paragraph [0153] to page 41, paragraph [0175]).  In these compounds, examined variables R21-R23 are H, CN, and H respectively; R13 is H or 1,3,5-tricyanophenyl; and A1 is a substituted pyridine group (page 774, column 2, row 2).  Variable A13 is zero.  For variable R12, a 2,4-dicyanophenyl ring is an alternative embodiment to a 2, 6-dicyanophenyl ring (page 74, column 2, rows 2-3).

    PNG
    media_image9.png
    227
    288
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    162
    293
    media_image10.png
    Greyscale


Ascertaining the differences between the prior art and the claims at issue
In the claims, a phenyl ring is substituted at its 2 and 6-positions.  In the prior art a phenyl ring for R12 is substituted at its 2 and 4-positions.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Since both compounds described by Szafranowska can be used in an OLED, there is a reasonable expectation of success of replacing a 2,4-dicyanophenyl ring for 2,4,6-tricyanophenyl ring is present.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-20 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699